 



Exhibit 10.2

TRANSFER AGENCY AND SERVICE AGREEMENT

between

T. ROWE PRICE SERVICES, INC.

and

THE T. ROWE PRICE FUNDS

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page Article A   Terms of Appointment    
3   Article B   Duties of Price Services     3  

  1.     Receipt of Orders/Payments     3  

  2.     Redemptions     6  

  3.     Exchanges     9  

  4.     Transfers     9  

  5.     Confirmations     10  

  6.     Returned Checks and ACH Debits     10  

  7.     Redemption of Shares under a Hold     10  

  8.     Dividends, Distributions and Other Corporate Actions     13  

  9.     Abandoned Property and Lost Shareholders     14  

  10.     Books and Records     14  

  11.     Authorized Issued and Outstanding Shares     17  

  12.     Tax Information     17  

  13.     Information to be Furnished to the Fund     17  

  14.     Correspondence     18  

  15.     Lost or Stolen Securities     18  

  16.     Telephone/Computer Services     18  

  17.     Collection of Shareholder/Participant Fees and Calculation and
Distribution of 12b-1 Fees and Administrative Fee Payments     19  

  18.     Forms N-SAR and N-CSR     20  

  19.     Cooperation With Accountants     20  

  20.     Blue Sky     20  

  21.     Monitoring Fund’s Excessive Trading Policy     21  

  22.     Anti-Money Laundering Program     21  

  23.     Other Services     23  
 
                    Article C   Fees and Expenses     23  
 
                    Article D   Representations and Warranties of the Price
Services     25  
 
                    Article E   Representations and Warranties of the Fund    
26  
 
                    Article F   Standard of Care/Indemnification     26  
 
                    Article G   Dual Interests     29  
 
                    Article H   Documentation     29  
 
                    Article I   References to Price Services     31  
 
                    Article J   Compliance with Governmental Rules and
Regulations     31  

 



--------------------------------------------------------------------------------



 



ii

                  Page   Article K   Ownership of Software and Related Material
    32  
 
                    Article L   Quality Service Standards     32  
 
                    Article M   As of Transactions     32  
 
                    Article N   Term and Termination of Agreement     36  
 
                    Article O   Notice     36  
 
                    Article P   Assignment     36  
 
                    Article Q   Amendment/Interpretive Provisions     37  
 
                    Article R   Further Assurances     37  
 
                    Article S   Maryland Law to Apply     37  
 
                    Article T   Merger of Agreement     37  
 
                    Article U   Counterparts     37  
 
                    Article V   The Parties     38  
 
                    Article W   Directors, Trustees, Shareholders and
Massachusetts Business Trust     38  
 
                    Article X   Captions     39  
 
                        APPENDIX A        

 



--------------------------------------------------------------------------------



 



TRANSFER AGENCY AND SERVICE AGREEMENT

     AGREEMENT made as of the first day of January, 2005, by and between T. ROWE
PRICE SERVICES, INC., a Maryland corporation having its principal office and
place of business at 100 East Pratt Street, Baltimore, Maryland 21202 (“Price
Services”), and EACH FUND WHICH IS LISTED ON APPENDIX A (as such Appendix may be
amended from time to time) and which evidences its agreement to be bound hereby
by executing a copy of this Agreement (each such Fund individually hereinafter
referred to as “the Fund,” whose definition may be found in Article V);

     WHEREAS, the Fund desires to appoint Price Services as its transfer agent,
dividend disbursing agent and agent in connection with certain other activities,
and Price Services desires to accept such appointment;

     WHEREAS, Price Services represents that it is registered with the
Securities and Exchange Commission as a Transfer Agent under Section 17A of the
Securities Exchange Act of 1934 (“’34 Act”) and will notify each Fund promptly
if such registration is revoked or if any proceeding is commenced before the
Securities and Exchange Commission which may lead to such revocation;

     WHEREAS, Price Services has the capability of providing shareholder
services on behalf of the Funds for the accounts of shareholders in the Funds;

     WHEREAS, certain of the Funds are underlying investment options of
portfolios of College Savings Programs (“529 Plans”) and Price Services has the
capability of providing services, on behalf of the Funds, for the accounts of
individuals participating in these 529 Plans;

     WHEREAS, certain of the Funds are named investment options under various
tax-sheltered retirement plans including, but not limited to, individual
retirement accounts,

1



--------------------------------------------------------------------------------



 



Sep-IRA’s, SIMPLE plans, deferred compensation plans, 403(b) plans, and profit
sharing, thrift, and money purchase pension plans for self-employed individuals,
individual 401(k)s and professional partnerships and corporations (collectively
referred to as “Retirement Plans”);

     WHEREAS, Price Services has the capability of providing special services,
on behalf of the Funds, for the accounts of shareholders participating in these
Retirement Plans (“Retirement Accounts”);

     WHEREAS, Price Services may subcontract or jointly contract with other
parties, on behalf of the Funds, to perform certain of the functions and
services described herein including services to Retirement Plans and Retirement
Accounts;

     WHEREAS, Price Services may enter into agreements with certain third party
intermediaries such as banks, broker-dealers, insurance companies and retirement
plan record keepers (“Intermediaries”), who will perform certain of the services
described herein for beneficial shareholders of the Funds and may accept orders
on behalf of the Fund from such beneficial shareholders; and

     WHEREAS, Price Services may also enter into, on behalf of the Funds,
certain banking relationships to perform various banking services including, but
not limited to, check deposits, check disbursements, automated clearing house
transactions (“ACH”) and wire transfers.

     NOW, THEREFORE, in consideration of the mutual covenants herein contained,
the parties hereto agree as follows:

2



--------------------------------------------------------------------------------



 



A. Terms of Appointment

     Subject to the terms and conditions set forth in this Agreement, the Fund
hereby employs and appoints Price Services to act, and Price Services agrees to
act, as the Fund’s transfer agent, dividend disbursing agent and agent in
connection with: (1) the Fund’s authorized and issued shares of its common stock
or shares of beneficial interest (all such stock and shares to be referred to as
“Shares”); (2) any dividend reinvestment or other services provided to the
existing shareholders of the Fund (“Shareholders”), including, without
limitation, any periodic investment plan or periodic withdrawal program; and
(3) Retirement Plan and Retirement Accounts as agreed upon by the parties.

     The parties to the Agreement hereby acknowledge that from time to time,
Price Services and T. Rowe Price Trust Company and their affiliates may enter
into contracts (“Other Contracts”) with employee benefit plans and/or their
sponsors and the sponsors of 529 Plans for the provision of certain services to
participants of 529 Plans and Retirement Plans. Compensation paid to Price
Services pursuant to this Agreement is with respect to the services described
herein and not with respect to services provided under Other Contracts.

B. Duties of Price Services

     Price Services agrees that it will perform the following services:




  1.   Receipt of Orders/Payments

     Price Services shall receive for acceptance, orders/payments for the
purchase of Shares and promptly deliver payment and appropriate documentation
thereof to the authorized custodian of the Fund (the “Custodian”). Upon receipt
of any check or other instrument drawn or endorsed to it as agent for, or
identified as being for the account of, the Fund, Price Services will process
the order as follows:

3



--------------------------------------------------------------------------------



 



  •   Examine the check to determine if the check conforms to the Funds’
acceptance procedures (including certain third-party check procedures). If the
check conforms, Price Services will endorse the check and include the date of
receipt, will process the same for payment, and deposit the net amount to the
parties agreed upon designated bank account prior to such deposit in the
Custodial account, and will notify the Fund and the Custodian, respectively, of
such deposits (such notification to be given on a daily basis of the total
amount deposited to said accounts during the prior business day);     •  
Subject to guidelines mutually agreed upon by the Funds and Price Services,
excess balances, if any, resulting from deposit in these designated bank
accounts will be invested and the income therefrom will be used to offset fees
which would otherwise be charged to the Funds under this Agreement;     •  
Ensure that any documentation received from Investors is in “good order” and all
appropriate documentation is received to establish an account;     •   Open a
new account, if necessary, and credit the account of the investor with the
number of Shares to be purchased according to the price of the Fund’s Shares in
effect for purchases made on that date, subject to any instructions which the
Fund may have given to Price Services with respect to acceptance of orders for
Shares;     •   Maintain a record of all unpaid purchases and report such
information to the Fund daily;     •   Process periodic payment orders, as
authorized by investors, in accordance with the payment procedures mutually
agreed upon by both parties;

4



--------------------------------------------------------------------------------



 



  •   Receive monies from Retirement Plans and determine the proper allocation
of such monies to the Retirement Accounts based upon instructions received from
Retirement Plan participants or Retirement Plan administrators
(“Administrators”);     •   Process contributions in the 529 Plan investment
option selected by participant and monitor participant account levels for
maximum contribution limit as permitted by 529 Plan;     •   For purchases
received in 529 Plan investment options and certain Funds that invest in
underlying Funds allocate such purchase to the underlying Funds in accordance
with procedures and allocation methodologies agreed upon between the Funds and
Services;     •   Ensure that all purchase orders are processed in accordance
with Rule 22c-1 of the Investment Company Act of 1940 (“’40 Act”);     •  
Process orders received from third-party intermediaries on behalf of beneficial
Shareholders of omnibus and individual accounts in the Funds in accordance with
procedures established by agreement with such intermediaries. Receipt of orders
by such third party intermediaries may be deemed receipt by the Fund to the
extent permitted by Rule 22c-1 of the ’40 Act;     •   Process telephone and
computer orders for purchases of Fund shares from the Shareholder’s bank account
(via wire or ACH) to the Fund in accordance with procedures mutually agreed upon
by both parties and applicable National Automated Clearing House Association
(“NACHA”) regulations; and

5



--------------------------------------------------------------------------------



 



  •   Upon receipt of funds through the Federal Reserve Wire System that are
designated for purchases in Funds which declare dividends at 12:00 p.m. (or such
time as set forth in the Fund’s current prospectus), Price Services shall
promptly notify the Fund and the Custodian of such deposit.

     Procedures and requirements for effecting and accepting purchase orders
from investors by telephone, Tele*Access, computer, or written instructions
shall be established by mutual agreement between Price Services and the Fund
consistent with the Fund’s current prospectus and applicable law.



  2.   Redemptions

     Price Services shall receive for acceptance redemption requests, including
telephone redemptions and requests received from Administrators for
distributions to participants or their designated beneficiaries or for payment
of fees due the Administrator or such other person, including Price Services,
and deliver the appropriate documentation thereof to the Custodian. Price
Services shall receive and stamp with the date of receipt, all requests for
redemptions of Shares (including all certificates delivered to it for
redemption) and shall process said redemption requests as follows, subject to
the provisions of Section 6 hereof:



  •   Examine the redemption request and, for written redemptions, the
supporting documentation, to determine that the request is in good order and all
requirements have been met;     •   Notify the Fund on the next business day of
the total number of Shares presented and covered by all such requests;

6



--------------------------------------------------------------------------------



 



  •   For those Funds that impose redemption fees, calculate and assess the fee
owed on the redemption and pay such fee to the Fund in accordance with the
Fund’s then-current prospectus and guidelines established between the Fund and
Price Services, including any exceptions granted for certain transactions. Price
Services may enter into agreements on behalf of the Funds with intermediaries
who hold shares in omnibus accounts whereby the Intermediary agrees to access
the fee in accordance with the Fund’s prospectus at the time of the redemption
and forward such fees to the Funds on a monthly basis or such other mutually
agreed upon time;     •   As set forth in the prospectus of the Fund, and in any
event, on or prior to the seventh (7th) calendar day succeeding any such request
for redemption, Price Services shall, from funds available in the accounts
maintained by Price Services as agent for the Funds, pay the applicable
redemption price in accordance with the current prospectus of the Fund, to the
investor, participant, beneficiary, Administrator or such other person, as the
case may be;     •   Instruct custodian to wire redemption proceeds to a
designated bank account of Price Services. Subject to guidelines mutually agreed
upon by the Funds and Price Services, excess balances, if any, resulting from
deposit in these bank accounts will be invested and the income therefrom will be
used to offset fees which would otherwise be charged to the Funds under this
Agreement;     •   If any request for redemption does not comply with the Fund’s
requirements, Price Services shall promptly notify the investor of such fact,
together with

7



--------------------------------------------------------------------------------



 



      the reason therefore, and shall effect such redemption at the price in
effect at the time of receipt of all appropriate documents;     •   Make such
withholdings as may be required under applicable Federal tax laws;     •   In
the event redemption proceeds for the payment of fees are to be wired through
the Federal Reserve Wire System or via ACH, Price Services shall cause such
proceeds to be wired in Federal funds or via ACH to the bank account designated
by Shareholder or Administrator, as the case may be;     •   Ensure that all
redemption orders are processed in accordance with Rule 22c-1 of the ’40 Act;  
  •   Process redemption orders received from third party intermediaries on
behalf of beneficial Shareholders in omnibus and individual accounts in the
Funds in accordance with procedures established by agreement with such
intermediaries. Receipt of redemption orders by such third party intermediaries
may be deemed receipt by the Fund to the extent permitted by Rule 22c-1 of the
’40 Act;     •   Process distributions and refunds of 529 Plans to participants
or others, as directed, in accordance with the 529 Plan’s requirements;     •  
For distributions and redemptions received in 529 Plan investment options and
certain Funds that invest in underlying Funds allocate such redemptions to the
underlying Funds in accordance with procedures and allocation methodologies
agreed upon between the Funds and Services; and

8



--------------------------------------------------------------------------------



 



  •   Process periodic redemption orders as authorized by the investor in
accordance with the periodic withdrawal procedures for Systematic Withdrawal
Plan (“SWP”) and systematic ACH redemptions mutually agreed upon by both
parties.

     Procedures and requirements for effecting and accepting redemption orders
from Shareholders by telephone, Tele*Access, computer, or written instructions
shall be established by mutual agreement between Price Services and the Fund
consistent with the Fund’s current prospectus and applicable law.



  3.   Exchanges

     Price Services shall effect exchanges of shares from one Fund to another in
the Shareholder’s accounts in accordance with Rule 22c-1 of the ’40 Act and in
accordance with procedures agreed upon between the Funds and Price Services,
including the Fund’s excessive trading policy.

     Procedures and requirements for effecting and accepting exchange orders
from Shareholders by telephone, Tele*Access, computer, or written instructions
shall be established by mutual agreement between Price Services and the Fund
consistent with the Fund’s current prospectus and applicable law.



  4.   Transfers

     Price Services shall effect transfers of Shares by the registered owners
thereof upon receipt of appropriate instructions and documentation and examine
such instructions for conformance with appropriate procedures and requirements.
In this regard, Price Services, upon receipt of a proper request for transfer,
including any transfer involving the surrender of certificates of Shares, is
authorized to transfer, on the

9



--------------------------------------------------------------------------------



 



records of the Fund, Shares of the Fund, including cancellation of surrendered
certificates, if any, to credit a like amount of Shares to the transferee.




  5.   Confirmations

     Price Services shall mail all confirmations and statements as well as other
enclosures requested by the Fund to Shareholders or 529 plan participants, and
in the case of Retirement Accounts, to the participants and/or Administrators,
as may be required by the Funds or by applicable Federal or state law.



  6.   Returned Checks and ACH Debits

     In order to minimize the risk of loss to the Fund by reason of any check
being returned unpaid, Price Services will promptly identify and follow-up on
any check or ACH debit returned unpaid. For items returned, Price Services may
telephone the investor and/or redeposit the check or debit for collection or
cancel the purchase, as deemed appropriate. Price Services and the Funds will
establish procedures for the collection of money owed the Fund from investors
who have caused losses due to these returned items.



  7.   Redemption of Shares under a Hold



  •   Uncollected Funds. Shares purchased by personal, corporate, governmental
check, cashier’s, treasurer’s, certified or official checks or by ACH will be
considered uncollected until the tenth calendar date following the trade date of
the trade (“Uncollected Funds”);     •   Good Funds. Shares purchased by wire
transfer or automatically through a shareholder’s paycheck will be considered
collected immediately (“Good Funds”). Absent information to the contrary (i.e.,
notification from the payee

10



--------------------------------------------------------------------------------



 



      institution), Uncollected Funds will be considered Good Funds on the tenth
calendar day following trade date.     •   Redemption of Uncollected Funds



  •   Shareholders making telephone requests for redemption of shares purchased
with Uncollected Funds will be given two options:



  1.   The Shareholder will be permitted to exchange to another Fund until the
payment is deemed Good Funds; or     2.   The redemption can be processed
utilizing the same procedures for written redemptions described below.



  •   If a written redemption request is made for shares where any portion of
the payment for said shares is in Uncollected Funds, and the request is in good
order, Price Services will promptly obtain the information relative to the
payment necessary to determine when the payment becomes Good Funds. The
redemption will be processed in accordance with normal procedures, and the
proceeds will be held until confirmation that the payment is Good Funds. On the
seventh (7th) calendar day after trade date, and each day thereafter until
either confirmation is received or the tenth (10th) calendar day, Price Services
will call the paying institution to request confirmation that the check or ACH
in question has been paid. On the tenth calendar day after trade date, the
redemption proceeds will be released, regardless of whether confirmation has
been received.

11



--------------------------------------------------------------------------------



 



  •   Checkwriting Redemptions.



  •   Daily, all checkwriting redemptions $10,000 and over reported as
Uncollected Funds or insufficient funds will be reviewed. An attempt will be
made to contact the shareholder to obtain alternative instructions for payment
(through wire, exchange, transfer, etc.). Generally by 12:00 p.m. the same day,
if the matter has not been resolved, the redemption request will be rejected and
the check returned to the Shareholder.     •   All checkwriting redemptions
under $10,000 reported as Uncollected or insufficient funds will be rejected and
the check returned to the Shareholder. The Funds and Services may agree to
contact shareholders presenting checks under $10,000 reported as insufficient
funds to obtain alternative instructions for payment.



  •   Confirmations of Available Funds/Bank Account Registrations. The Fund
expects that situations may develop whereby it would be beneficial to determine
(i) if a person who has placed an order for Shares has sufficient funds in his
or her checking account to cover the payment for the Shares purchased or (ii) if
the bank account owner(s) are the same as the Fund Shareholder(s) (i.e., when
establishing an account on-line and funding the account via ACH). When this
situation occurs, Price Services may call the bank in question and request that
it confirm that sufficient funds to cover the purchase are currently credited to
the account in question and/or the bank account owner(s) are the same as the
mutual fund owner(s). Price Services

12



--------------------------------------------------------------------------------



 



      will maintain written documentation or a recording of each telephone call
that is made under the procedures outlined above.
None of the above procedures shall preclude Price Services from inquiring as to
the status of any check received by it in payment for the Fund’s Shares as Price
Services may deem appropriate or necessary to protect both the Fund and Price
Services. If a conflict arises between Section 2 and this Section 6, Section 6
will govern.



  8.   Dividends, Distributions and Other Corporate Actions



  •   The Fund will promptly inform Price Services of the declaration of any
dividend, distribution, stock split or any other distributions of a similar kind
on account of its Capital Stock.     •   Price Services shall act as Dividend
Disbursing Agent for the Fund, and as such, shall prepare and make income and
capital gain payments to investors. As Dividend Disbursing Agent, Price Services
will on or before the payment date of any such dividend or distribution, notify
the Custodian of the estimated amount required to pay any portion of said
dividend or distribution which is payable in cash, and the Fund agrees that on
or about the payment date of such distribution, it shall instruct the Custodian
to make available to Price Services sufficient funds for the cash amount to be
paid out. If an investor is entitled to receive additional Shares by virtue of
any such distribution or dividend, appropriate credits will be made to his or
her account.

13



--------------------------------------------------------------------------------



 



  9.   Abandoned Property and Lost Shareholders

     In accordance with procedures agreed upon by both parties, Price Services
shall report abandoned property to appropriate state and governmental
authorities of the Fund. Price Services shall, 90 days prior to the annual
reporting of abandoned property to each of the states, make reasonable attempts
to locate Shareholders for which (a) checks, tax forms, statements or confirms
have been returned; (b) for which accounts have aged outstanding checks; or
(c) accounts with share balances that have been coded with stop mail and meet
the dormancy period guidelines specified in the individual states. Price
Services shall make reasonable attempts to contact shareholders for those
accounts that have significant aged outstanding checks over a specified dollar
threshold as agreed to by the parties. Price Services shall also comply with the
requirements of Rule 17Ad-17 of the ’34 Act with respect to searching for lost
shareholders.



  10.   Books and Records

     Price Services shall maintain records showing for each Shareholder’s
account, 529 Plan, Retirement Plan or Retirement Account, as the case may be,
the following:



  •   Names, address and tax identification number;     •   Number of Shares
held;     •   Certain historical information regarding the account of each
Shareholder, including dividends and distributions distributed in cash or
invested in Shares;

14



--------------------------------------------------------------------------------



 



  •   Pertinent information regarding the establishment and maintenance of
Retirement Plans and Retirement Accounts necessary to properly administer each
account;     •   Information with respect to the source of dividends and
distributions allocated among income (taxable and nontaxable income), realized
short-term gains and realized long-term gains;     •   Any stop or restraining
order placed against a Shareholder’s account;     •   Information with respect
to withholdings on domestic and foreign accounts;     •   Any instructions from
a Shareholder including, all forms furnished by the Fund and executed by a
Shareholder with respect to (i) dividend or distribution elections, and
(ii) elections with respect to payment options in connection with the redemption
of Shares;     •   Any correspondence relating to the current maintenance of a
Shareholder’s account;     •   Certificate numbers and denominations for any
Shareholder holding certificates;     •   Any information required in order for
Price Services to perform the calculations contemplated under this Agreement;
and     •   Any other records required under applicable law including
Rules 17Ad-6 and 7 under the ’34 Act and Rule 31a-1 of the ’40 Act.

     Price Services shall maintain files and furnish statistical and other
information as required under this Agreement and as may be agreed upon from time
to time by both parties or required by applicable law. However, Price Services
reserves the right to

15



--------------------------------------------------------------------------------



 



delete, change or add any information to the files maintained; provided such
deletions, changes or additions do not contravene the terms of this Agreement or
applicable law and do not materially reduce the level of services described in
this Agreement.

     Any such records maintained pursuant to Rule 31a-1 under the ’40 Act and
17AD-6 and 7 under the ’34 Act will be preserved for the periods and maintained
in a manner prescribed under the Rules, including any requirements relating to
electronic storage of records. Disposition of such records after such prescribed
periods shall be as mutually agreed upon by the Fund and Price Services. The
retention of such records, which may be inspected by the Fund at reasonable
times, shall be at the expense of the Fund. All records maintained by Price
Services in connection with the performance of its duties under this Agreement
will remain the property of the Fund and, in the event of termination of this
Agreement, will be delivered to the Fund as of the date of termination or at
such other time as may be mutually agreed upon.

     All books, records, information and data pertaining to the business of the
other party which are exchanged or received pursuant to the negotiation or the
carrying out of this Agreement shall remain confidential, and shall not be
voluntarily disclosed to any other person, except after prior notification to
and approval by the other party hereto, which approval shall not be unreasonably
withheld and may not be withheld where Price Services or the Fund may be exposed
to civil or criminal contempt proceedings for failure to comply; when requested
to divulge such information by duly constituted governmental authorities; or
after so requested by the other party hereto.

16



--------------------------------------------------------------------------------



 



  11.   Authorized Issued and Outstanding Shares

     Price Services shall record the issuance of Shares of the Fund and
maintain, pursuant to Rule 17Ad-10(e) of the ‘34 Act, a record of the total
number of Shares of the Fund which are authorized and outstanding, based upon
data provided to it by the Fund. Price Services shall also provide the Fund on a
regular basis the total number of Shares that are authorized and issued and
outstanding. Price Services shall have no obligation, when recording the
issuance of Shares, to monitor the issuance of such Shares or to take cognizance
of any laws relating to the issuance or sale of such Shares.



  12.   Tax Information

     Price Services shall prepare and file with the Internal Revenue Service
(“IRS”) and with other appropriate state agencies and, if required, mail to
shareholders, those returns for reporting dividends and distributions paid as
required to be so filed and mailed, and shall withhold such sums required to be
withheld under applicable Federal income tax laws, rules, and regulations and
remit such sums to the IRS. Additionally, Price Services will file and, as
applicable, mail to Shareholders, any appropriate information returns required
to be filed in connection with Retirement Plan processing, such as 1099R, 5498,
as well as any other appropriate forms that the Fund or Price Services may deem
necessary. The Fund and Price Services shall agree to procedures to be followed
with respect to Price Services’ responsibilities in connection with compliance
with back-up withholding and other tax laws.



  13.   Information to be Furnished to the Fund

     Price Services shall furnish to the Fund such information as may be agreed
upon between the Fund and Price Services, including any information that the
Fund and Price

17



--------------------------------------------------------------------------------



 



Services agree is necessary to the daily operations of the business and to
comply with Sarbanes Oxley Act of 2002.




  14.   Correspondence

     Price Services shall promptly and fully answer correspondence from
shareholders, participants and Administrators relating to Shareholder Accounts,
Retirement Accounts, and 529 Plan accounts, transfer agent procedures, and such
other correspondence as may from time to time be mutually agreed upon with the
Funds. Unless otherwise instructed, copies of all correspondence will be
retained by Price Services in accordance with applicable law and procedures.



  15.   Lost or Stolen Securities

     Pursuant to Rule 17f-1 of the ‘34 Act, Price Service shall report to the
Securities Information Center and/or the FBI or other appropriate person on Form
X-17-F-1A all lost, stolen, missing or counterfeit securities. Provide any other
services relating to lost, stolen or missing securities as may be mutually
agreed upon by both parties.



  16.   Telephone/Computer Services

     Price Services shall maintain a Telephone Servicing Staff of
representatives (“Representatives”) sufficient to timely respond to all
telephonic inquiries reasonably foreseeable. The Representatives will also
effect telephone purchases, redemptions, exchanges, and other transactions
mutually agreed upon by both parties, for those Shareholders who have authorized
telephone services. The Representatives shall require each Shareholder or
participant effecting a telephone transaction to properly identify
himself/herself before the transaction is effected, in accordance with
procedures agreed upon between by both parties. Procedures for processing
telephone transactions will be

18



--------------------------------------------------------------------------------



 



mutually agreed upon by both parties. Price Services will also be responsible
for providing Tele*Access, On-Line Access and such other Services as may be
offered by the Funds from time to time. Price Services will maintain a special
Shareholder Servicing staff to service certain Shareholders with substantial
relationships with the Funds.




  17.   Collection of Shareholder/Participant Fees and Calculation and
Distribution of 12b-1 Fees and Administrative Fee Payments



  •   Shareholder Fees. Price Services shall calculate and notify shareholders
of Funds and participants of 529 Plans of any fees owed the Fund, its affiliates
or its agents. Such fees include but are not limited to the small account fee,
IRA custodial fee, wire fee and any initial and annual fees for participation in
the 529 Plan.     •   12b-1 Fees and Administrative Fee Payments. Certain Funds
have adopted a 12b-1 Plan pursuant to the ’40 Act (“12b-1 Plan”) under which
payments to T. Rowe Price Investment Services, Inc. or its designee may be made
for distribution, personal and shareholder services performed with respect to
Fund shares of a designated class. Such 12b-1 fees may be paid to third parties
in consideration of performance of these services. The Funds have also
instituted a program whereby they may, in their discretion, pay a third party
(e.g., a plan or an intermediary) a fee to compensate the third party for
certain expenses incurred as a result of providing administrative services to
underlying shareholders of the Funds (“Administrative Fee Payments”). Price
Services agrees to calculate and

19



--------------------------------------------------------------------------------



 



      distribute, on behalf of the Funds, the payments/fees owed to third
parties under the Fund’s 12b-1 Plan and Administrative Fee Payment Program.    
•   Administrative Fee Agreements. Each Fund authorizes Price Services to enter
into, on its behalf, agreements with third parties for payment of such
administrative fee payments in consideration of such third parties’ or their
agents’ performance of services pursuant to the Fund’s Administrative Fee
Payment Program. Any payments owed under these Administrative Fee Agreements
shall be the obligation of the applicable Fund, not Price Services.



  18.   Forms N-SAR and N-CSR

     Price Services shall maintain such records, if any, as shall enable the
Fund to fulfill the requirements of Forms N-SAR and N-CSR.



  19.   Cooperation With Accountants

     Price Services shall cooperate with each Fund’s independent public
accountants and take all reasonable action in the performance of its obligations
under the Agreement to assure that the necessary information is made available
to such accountants for the expression of their opinion without any
qualification as to the scope of their examination, including, but not limited
to, their opinion included in each such Fund’s annual report on Form N-CSR and
annual amendment to Form N-1A.



  20.   Blue Sky

     Price Services shall provide to the Fund or its agent, on a daily, weekly,
monthly and quarterly basis, and for each state in which the Fund’s Shares are
sold, sales reports

20



--------------------------------------------------------------------------------



 



and other materials for blue sky compliance purposes as shall be agreed upon by
the parties.




  21.   Monitoring Fund’s Excessive Trading Policy

     Price Services shall monitor accounts to determine if purchases and sales
of Fund Shares are in conformance with the Fund’s excessive trading policy as
outlined in each Fund’s then-current prospectus. If the Fund’s policy has been
violated in accounts held directly with Price Services, Price Services will take
action to restrict the account from future excessive trading in accordance with
procedures agreed upon between Price Services and the Funds. Price Services will
also monitor trading activity in omnibus accounts to review trading activity
that indicates potential excessive trading and, if it determined that excessive
trading has occurred, Price Services shall take action to restrict future
activity in accordance with procedures agreed to between Price Services and the
Funds.



  22.   Anti-Money Laundering Program

     Price Services shall perform, on behalf of the Funds, Anti-Money Laundering
(“AML”) services in accordance with the Anti-Money Laundering Program adopted by
the Funds. Price Services shall, maintain policies and procedures, and related
internal controls, which are consistent with such AML Program, including but not
limited to the following:



  •   Upon opening a new account, collect required Shareholder information and
verify the identity of Shareholders in accordance with the Funds’ Customer
Identification Program;

21



--------------------------------------------------------------------------------



 



  •   Monitor shareholder transactions, including shareholder purchases made
with cash equivalents, identify suspicious activity and report such activity as
required to be reported by law, such as filing Suspicious Activity Reports with
Department of Treasury and the U.S. Securities and Exchange Commission (“SEC”);
    •   Review Shareholder names against lists of suspected terrorists
organizations supplied by various governmental organizations, such as Office of
Foreign Asset Control (“OFAC”), as required, and take action if a match is found
in accordance with the Funds’ AML Program, including reporting such matches to
OFAC in compliance with OFAC regulations;     •   Ensure that employees that are
required to take AML training, complete such training in compliance with the
Funds’ AML Program and as required by law;     •   Arrange for periodic reviews
by T. Rowe Price Group Inc.’s internal audit department, at least annually, of
the services performed by Price Services under the Funds’ AML Program; and    
•   Maintain all records or other documentation relating to shareholder accounts
and transactions therein that are required to be prepared and maintained
pursuant to the Funds’ AML Program.

Price Services is authorized to take, on behalf of the Funds, any action
permitted by law and in accordance with the Funds’ AML Program in carrying out
its responsibilities under the Funds’ AML Program, including rejecting
purchases, freezing Shareholder accounts, restricting certain services, or
closing Shareholder accounts if (a) suspicious

22



--------------------------------------------------------------------------------



 



activity is detected, (b) it is unable to verify the identity of a Shareholder,
or (c) a Shareholder matches a government list of known or suspected suspicious
persons.




  23.   Other Services

     Price Services shall provide such other services as may be mutually agreed
upon between Price Services and the Fund.

C. Fees and Expenses

     Except as set forth in this Paragraph C, Price Services is responsible for
all expenses relating to the providing of the services hereunder. Each Fund is
directly responsible for the fees set forth under Section I of Schedule A and
the vendor charges under Section II of Schedule A as well as the following
expenses and charges:



  •   Postage. The cost of postage and freight for mailing materials, including
confirmations, statements, tax forms, Fund prospectuses and shareholder reports
and other communications to Shareholders and 529 Plan and Retirement Plan
participants, or their agents, including overnight delivery, UPS and other
express mail services and special courier services required to transport mail
between Price Services locations and mail processing vendors.



  •   Proxies. The cost to mail proxy cards and other material supplied to Price
Services by the Fund to Shareholders and costs related to the receipt,
examination and tabulation of returned proxies and the certification of the vote
to the Fund.



  •   Communications



  •   Print. The printed forms used internally and externally for documentation
and processing Shareholder and 529 Plan and Retirement Plan participant, or
their agent’s inquiries and requests; paper and envelope supplies for letters,

23



--------------------------------------------------------------------------------



 



      notices, and other written communications sent to Shareholders and 529 and
Retirement Plan participants, or their agents, which includes charges from T.
Rowe Price Technologies, Inc. for internally printed forms and written
communications.     •   Print & Mail House. The cost of internal and third party
printing and mail house services, including printing of confirmations,
statements, tax forms, prospectuses and reports sent to existing Shareholders.  
  •   Voice and Data. The cost of equipment (including associated maintenance),
supplies and services used for communicating with and servicing Shareholders of
the Fund and 529 Plan and Retirement Plan participants, or their agents, and
other Fund offices or other agents of either the Fund or Price Services. These
charges shall include:



  •   telephone toll charges (both incoming and outgoing, local, long distance
and mailgrams);     •   data and telephone expenses to communicate with
shareholders and transfer shareholders between T. Rowe Price facilities; and    
•   production support, service enhancements and custom reporting for the
shareholder mainframe recordkeeping system.



  •   Record Retention. The cost of maintenance and supplies used to maintain,
microfilm, copy, record, index, display, retrieve, and store, in optical disc,
microfiche or microfilm form, documents and records.     •   Disaster Recovery.
The cost of services, equipment, facilities and other charges necessary to
provide disaster recovery for any and all services listed

24



--------------------------------------------------------------------------------



 



      in this Agreement, which includes charges from T. Rowe Price Technologies,
Inc. for the cost of providing recovery of critical shareholder servicing
systems maintained internally as agreed to by the parties.

     As an accommodation to the Funds and acting as their agent, Price Services
may make payments directly to vendors for Fund expenses and, thereafter, be
reimbursed by the Funds on a timely basis.

     The fees and expenses under this Paragraph C shall be allocated to the
Funds based on a reasonable allocation methodology agreed upon by the parties.
Where possible, such as in the case of inbound and outbound WATS charges,
allocation will be made on the actual distribution or usage.

D. Representations and Warranties of Price Services

     Price Services represents and warrants to the Fund that:

1. It is a corporation duly organized and existing and in good standing under
the laws of Maryland;

2. It is duly qualified to carry on its business in Maryland, Colorado, Florida,
District of Columbia, Illinois, Massachusetts, New Jersey, Virginia and
California;

3. It is empowered under applicable laws and by its charter and by-laws to enter
into and perform this Agreement;

4. All requisite corporate proceedings have been taken to authorize it to enter
into and perform this Agreement;

5. It is registered with the Securities and Exchange Commission as a Transfer
Agent pursuant to Section 17A of the ‘34 Act; and

25



--------------------------------------------------------------------------------



 



6. It has and will continue to have access to the necessary facilities,
equipment and personnel to perform its duties and obligations under this
Agreement.

E. Representations and Warranties of the Fund

     The Fund represents and warrants to Price Services that:

1. It is a corporation or business trust duly organized and existing and in good
standing under the laws of Maryland or Massachusetts, as the case may be;

2. It is empowered under applicable laws and by its Articles of Incorporation or
Declaration of Trust, as the case may be, and By-Laws to enter into and perform
this Agreement;

3. All proceedings required by said Articles of Incorporation or Declaration of
Trust, as the case may be, and By-Laws have been taken to authorize it to enter
into and perform this Agreement;

4. It is an investment company registered under the Act; and

5. A registration statement under the Securities Act of 1933 (“the ‘33 Act”) is
currently effective and will remain effective, and appropriate state securities
law filings have been made and will continue to be made, with respect to all
Shares of the Fund being offered for sale.

F. Standard of Care/Indemnification

     Notwithstanding anything to the contrary in this Agreement:


1. Price Services shall not be liable to any Fund for any act or failure to act
by it or its agents or subcontractors on behalf of the Fund in carrying or
attempting to carry out the terms and provisions of this Agreement provided
Price Services has acted in good

26



--------------------------------------------------------------------------------



 



faith and without negligence or willful misconduct and selected and monitored
the performance of its agents and subcontractors with reasonable care.

2. The Fund shall indemnify and hold Price Services harmless from and against
all losses, costs, damages, claims, actions and expenses, including reasonable
expenses for legal counsel, incurred by Price Services resulting from: (i) any
action or omission by Price Services or its agents or subcontractors in the
performance of their duties hereunder; (ii) Price Services acting upon
instructions believed by it to have been executed by a duly authorized officer
of the Fund; or (iii) Price Services acting upon information provided by the
Fund in form and under policies agreed to by Price Services and the Fund. Price
Services shall not be entitled to such indemnification in respect of actions or
omissions constituting negligence or willful misconduct of Price Services or
where Price Services has not exercised reasonable care in selecting or
monitoring the performance of its agents or subcontractors.

3. Except as provided in Article M of this Agreement, Price Services shall
indemnify and hold harmless the Fund from all losses, costs, damages, claims,
actions and expenses, including reasonable expenses for legal counsel, incurred
by the Fund resulting from the negligence or willful misconduct of Price
Services or which result from Price Services’ failure to exercise reasonable
care in selecting or monitoring the performance of its agents or subcontractors.
The Fund shall not be entitled to such indemnification in respect of actions or
omissions constituting negligence or willful misconduct of such Fund or its
agents or subcontractors; unless such negligence or misconduct is attributable
to Price Services.

27



--------------------------------------------------------------------------------



 



4. In determining Price Services’ liability, an isolated error or omission will
normally not be deemed to constitute negligence when it is determined that:



  •   Price Services had in place “appropriate procedures;” and     •   the
employee(s) responsible for the error or omission had been reasonably trained
and were being appropriately monitored.

No evidence or circumstances have been produced to indicate that the individual
who committed the error or omission was functioning in bad faith, gross
negligence or willful misconduct at the time of the incident.

It is understood that Price Services is not obligated to have in place separate
procedures to prevent each and every conceivable type of error or omission. The
term “Appropriate Procedures” shall mean procedures reasonably designed to
prevent and detect errors and omissions. In determining the reasonableness of
such procedures, weight will be given to such factors as are appropriate,
including the prior occurrence of any similar errors or omissions when such
procedures were in place and transfer agent industry standards in place at the
time of the occurrence.

5. In the event either party is unable to perform its obligations under the
terms of this Agreement because of acts of God, strikes or other causes
reasonably beyond its control, such party shall not be liable to the other party
for any loss, cost, damage, claim, action or expense resulting from such failure
to perform or otherwise from such causes.

6. In order that the indemnification provisions contained in this Article E
shall apply, upon the assertion of a claim for which either party may be
required to indemnify the other, the party seeking indemnification shall
promptly notify the other party of such assertion, and shall keep the other
party advised with respect to all developments

28



--------------------------------------------------------------------------------



 



concerning such claim. The party who may be required to indemnify shall have the
option to participate with the party seeking indemnification in the defense of
such claim, or to defend against said claim in its own name or in the name of
the other party. The party seeking indemnification shall in no case confess any
claim or make any compromise in any case in which the other party may be
required to indemnify it except with the other party’s prior written consent.


7. Neither party to this Agreement shall be liable to the other party for
consequential damages under any provision of this Agreement.

G. Dual Interests

     It is understood that some person or persons may be directors, officers, or
shareholders of both the Funds and Price Services (including Price Services’
affiliates), and that the existence of any such dual interest shall not affect
the validity of this Agreement or of any transactions hereunder except as
otherwise provided by a specific provision of applicable law.

H. Documentation

     As requested by Price Services, the Fund shall promptly furnish to Price
Services the following:



  •   A certified copy of the resolution of the Directors/Trustees of the Fund
authorizing the appointment of Price Services and the execution and delivery of
this Agreement;     •   A copy of the Articles of Incorporation or Declaration
of Trust, as the case may be, and By-Laws of the Fund and all amendments
thereto;     •   As applicable, specimens of all forms of outstanding and new
stock/share certificates in the forms approved by the Board of
Directors/Trustees of the Fund with a certificate of the Secretary of the Fund
as to such approval;

29



--------------------------------------------------------------------------------



 



  •   All account application forms and other documents relating to
Shareholders’ accounts;     •   An opinion of counsel for the Fund with respect
to the validity of the stock, the number of Shares authorized, the status of
redeemed Shares, and the number of Shares with respect to which a Registration
Statement has been filed and is in effect; and     •   A copy of the Fund’s
current prospectus.

     The delivery of any such document for the purpose of any other agreement to
which the Fund and Price Services are or were parties shall be deemed to be
delivery for the purposes of this Agreement.



  •   As requested by Price Services, the Fund will also furnish from time to
time the following documents:     •   Each resolution of the Board of
Directors/Trustees of the Fund authorizing the original issue of its Shares;    
•   Each Registration Statement filed with the Securities and Exchange
Commission and amendments and orders thereto in effect with respect to the sale
of Shares with respect to the Fund;     •   A certified copy of each amendment
to the Articles of Incorporation or Declaration of Trust, and the By-Laws of the
Fund;     •   Certified copies of each vote of the Board of Directors/Trustees
authorizing officers to give instructions to the Transfer Agent;     •   Such
other documents or opinions which Price Services, in its discretion, may
reasonably deem necessary or appropriate in the proper performance of its
duties; and

30



--------------------------------------------------------------------------------



 



  •   Copies of new prospectuses issued.

     Price Services hereby agrees to establish and maintain facilities and
procedures reasonably acceptable to the Fund for safekeeping of stock
certificates, check forms and facsimile signature imprinting devices, if any;
and for the preparation or use, and for keeping account of, such certificates,
forms and devices.

I. References to Price Services

     Each Fund agrees not to circulate any printed matter which contains any
reference to Price Services without the prior approval of Price Services,
excepting solely such printed matter that merely identifies Price Services as
agent of the Fund. The Fund will submit printed matter requiring approval to
Price Services in draft form, allowing sufficient time for review by Price
Services and its legal counsel prior to any deadline for printing.

J. Compliance with Governmental Rules and Regulations

     Except as otherwise provided in the Agreement and except for the accuracy
of information furnished to the Fund by Price Services, each Fund assumes full
responsibility for the preparation, contents and distribution of its
prospectuses and compliance with all applicable requirements of the ’40 Act, the
‘34 Act, the ‘33 Act, and any other laws, rules and regulations of governmental
authorities having jurisdiction over the Fund. Price Services shall be
responsible for complying with all laws, rules and regulations of governmental
authorities having jurisdiction over transfer agents and their activities and
cooperating with respect to examinations and requests from such governmental
authorities.

31



--------------------------------------------------------------------------------



 



K. Ownership of Software and Related Material

     All computer programs, magnetic tapes, written procedures and similar items
purchased and/or developed and used by Price Services in performance of the
Agreement shall be the property of Price Services and will not become the
property of the Fund.

L. Quality Service Standards

     Price Services and the Fund may from time to time agree to certain quality
service standards, as well as incentives and penalties with respect to Price
Services’ hereunder.

M. As Of Transactions

     For purposes of this Article M, the term “Transaction” shall mean any
single or “related transaction” (as defined below) involving the purchase or
redemption of Shares (including exchanges) that is processed at a time other
than the time of the computation of the Fund’s net asset value per Share next
computed after receipt of any such transaction order by Price Services due to an
act or omission of Price Services. “As Of Processing” refers to the processing
of these Transactions. All As Of Processing may only be performed in accordance
with the requirements of Rule 22c-1 of the ’40 Act. Price Services is
responsible for monitoring As Of Transactions procedures that set forth the
circumstances under which As Of Transactions are permitted. If more than one
Transaction (“Related Transaction”) in the Fund is caused by or occurs as a
result of the same act or omission, such transactions shall be aggregated with
other transactions in the Fund and be considered as one Transaction.



  •   Reporting         Price Services shall:



  1.   Utilize a system to identify all Transactions, and shall compute the net
effect of such Transactions upon the Fund on a daily, monthly and rolling
365-day basis.

32



--------------------------------------------------------------------------------



 



      The monthly and rolling 365-day periods are hereafter referred to as
“Cumulative.”     2.   Supply to the Fund, from time to time as mutually agreed
upon, a report summarizing the Transactions and the daily and Cumulative net
effects of such Transactions both in terms of aggregate dilution and loss
(“Dilution”) or gain and negative dilution (“Gain”) experienced by the Fund, and
the impact such Gain or Dilution has had upon the Fund’s net asset value per
Share.     3.   With respect to any Transaction which causes Dilution to the
Fund of $100,000 or more, immediately provide the Fund: (i) a report identifying
the Transaction and the Dilution resulting therefrom, (ii) the reason such
Transaction was processed as described above, and (iii) the action that Price
Services has or intends to take to prevent the reoccurrence of such as of
processing (“Report”).



  •   Liability



  1.   It will be the normal practice of the Funds not to hold Price Services
liable with respect to any Transaction that causes Dilution to any single Fund
of less than $25,000. Price Services will, however, closely monitor for each
Fund the daily and Cumulative Gain/Dilution that is caused by Transactions of
less than $25,000. When the Cumulative Dilution to any Fund exceeds 3/10 of 1%
net asset value per share, Price Services, in consultation with counsel to the
Fund, will make appropriate inquiry to determine whether it should take any
remedial action. Price Services will report to the Board of Directors/Trustees
of the Fund (“Board”) any action it has taken.

33



--------------------------------------------------------------------------------



 



  2.   Where a Transaction causes Dilution to a Fund equal to or greater than
$25,000 (“Significant Transaction”), but less than $100,000, Price Services will
review with Counsel to the Fund the circumstances surrounding the underlying
Transaction to determine whether the Transaction was caused by or occurred as a
result of a negligent act or omission by Price Services. If it is determined
that the Dilution is the result of a negligent action or omission by Price
Services, Price Services and outside counsel for the Fund will negotiate
settlement. Significant Transactions equal to or greater than $25,000 will be
reported to the Audit Committee at least annually (unless the settlement fully
compensates the Fund for any Dilution). Any Significant Transaction, however,
causing Dilution in excess of the lesser of $100,000 or a penny per share will
be promptly reported to the Board and resolved at the next scheduled Board
Meeting. Settlement for Significant Transactions causing Dilution of $100,000 or
more will not be entered into until approved by the Board. The factors to
consider in making any determination regarding the settlement of a Significant
Transaction would include but not be limited to:



  •   Procedures and controls adopted by Price Services to prevent As Of
Processing;     •   Whether such procedures and controls were being followed at
the time of the Significant Transaction;     •   The absolute and relative
volume of all transactions processed by Price Services on the day of the
Significant Transaction;

34



--------------------------------------------------------------------------------



 



  •   The number of Transactions processed by Price Services during prior
relevant periods, and the net Dilution/Gain as a result of all such Transactions
to the Fund and to all other Price Funds;     •   The prior response of Price
Services to recommendations made by the Funds regarding improvement to Price
Services’ As Of Processing procedures.



  3.   In determining Price Services’ liability with respect to a Significant
Transaction, an isolated error or omission will normally not be deemed to
constitute negligence when it is determined that:



  •   Price Services had in place “Appropriate Procedures” as defined in
Section 4 of Article F of this Agreement (it is understood that Price Services
is not obligated to have in place separate procedures to prevent each and every
conceivable type of error or omission);     •   the employee(s) responsible for
the error or omission had been reasonably trained and were being appropriately
monitored; and     •   No evidence or circumstances have been produced to
indicate that the individual who committed the error or omission was functioning
in bad faith, gross negligence or willful misconduct at the time of the
incident.



  •   As Of Transactions — Intermediaries

     If an As Of Transaction is performed by an intermediary, which is
designated by the Fund to received orders for Fund Shares, Price Services shall
cause such intermediary to promptly reimburse the Fund for any Dilution caused
by such As Of Transaction; provided, however, Price Services shall not be
obligated to seek reimbursement from such intermediary if the Dilution is less
than $100.

35



--------------------------------------------------------------------------------



 



N. Term and Termination of Agreement



  •   This Agreement shall run for a period of one (1) year from the date first
written above and will be renewed from year to year thereafter unless terminated
by either party as provided hereunder.



  •   This Agreement may be terminated by the Fund upon one hundred twenty
(120) days’ written notice to Price Services; and by Price Services, upon three
hundred sixty-five (365) days’ written notice to the Fund.



  •   Upon termination hereof, the Fund shall pay to Price Services such
compensation as may be due as of the date of such termination, and shall
likewise reimburse for out-of-pocket expenses related to its services hereunder.

O. Notice

     Any notice as required by this Agreement shall be sufficiently given
(i) when sent to an authorized person of the other party at the address of such
party set forth above or at such other address as such party may from time to
time specify in writing to the other party; or (ii) as otherwise agreed upon by
appropriate officers of the parties hereto.

P. Assignment

     Neither this Agreement nor any rights or obligations hereunder may be
assigned either voluntarily or involuntarily, by operation of law or otherwise,
by either party without the prior written consent of the other party, provided
this shall not preclude Price Services from employing such agents and
subcontractors as it deems appropriate to carry out its obligations set forth
hereunder.

36



--------------------------------------------------------------------------------



 



Q. Amendment/Interpretive Provisions

     The parties by mutual written agreement may amend this Agreement at any
time. In addition, in connection with the operation of this Agreement, Price
Services and the Fund may agree from time to time on such provisions
interpretive of or in addition to the provisions of this Agreement as may in
their joint opinion be consistent with the general tenor of this Agreement. Any
such interpretive or additional provisions are to be signed by all parties and
annexed hereto, but no such provision shall contravene any applicable Federal or
state law or regulation and no such interpretive or additional provision shall
be deemed to be an amendment of this Agreement.

R. Further Assurances

     Each party agrees to perform such further acts and execute such further
documents as are necessary to effectuate the purposes hereof.

S. Maryland Law to Apply

     This Agreement shall be construed and the provisions thereof interpreted
under and in accordance with the laws of Maryland.

T. Merger of Agreement

     This Agreement, including the attached Appendices and Schedules supersedes
any prior agreement with respect to the subject hereof, whether oral or written.

U. Counterparts

     This Agreement may be executed by the parties hereto on any number of
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instruments.

37



--------------------------------------------------------------------------------



 



V. The Parties

     All references herein to “the Fund” are to each of the Funds listed on
Appendix A individually, as if this Agreement were between such individual Fund
and Price Services. In the case of a series Fund or trust, all references to
“the Fund” are to the individual series or portfolio of such Fund or trust, or
to such Fund or trust on behalf of the individual series or portfolio, as
appropriate. The “Fund” also includes any T. Rowe Price Funds that may be
established after the execution of this Agreement. Any reference in this
Agreement to “the parties” shall mean Price Services and such other individual
Fund as to which the matter pertains.

W. Directors, Trustees and Shareholders and Massachusetts Business Trust

     It is understood and is expressly stipulated that neither the holders of
Shares in the Fund nor any Directors or Trustees of the Fund shall be personally
liable hereunder.

     With respect to any Fund which is a party to this Agreement and which is
organized as a Massachusetts business trust, the term “Fund” means and refers to
the trustees from time to time serving under the applicable trust agreement
(Declaration of Trust) of such Trust as the same may be amended from time to
time. It is expressly agreed that the obligations of any such Trust hereunder
shall not be binding upon any of the trustees, shareholders, nominees, officers,
agents or employees of the Trust, personally, but bind only the trust property
of the Trust, as provided in the Declaration of Trust of the Trust. The
execution and delivery of this Agreement has been authorized by the trustees and
signed by an authorized officer of the Trust, acting as such, and neither such
authorization by such Trustees nor such execution and delivery by such officer
shall be deemed to have been made by any of them, but shall bind only the trust
property of the Trust as provided in its Declaration of Trust.

38



--------------------------------------------------------------------------------



 



X. Captions

     The captions in the Agreement are included for convenience of reference
only and in no way define or limit any of the provisions hereof or otherwise
affect their construction or effect.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed in their names and on their behalf under their seals by and through
their duly authorized officers.

                  T. ROWE PRICE SERVICES, INC.       T. ROWE PRICE FUNDS
 
               
BY:
  /S/ Wayne D. O’Melia       BY:   /S/ Joseph A. Carrier

               
 
                DATED: April 22, 2005       DATED: April 21, 2005

39



--------------------------------------------------------------------------------



 



APPENDIX A

T. ROWE PRICE BALANCED FUND, INC.

T. ROWE PRICE BLUE CHIP GROWTH FUND, INC.
T. Rowe Price Blue Chip Growth Fund—Advisor Class
T. Rowe Price Blue Chip Growth Fund—R Class

T. ROWE PRICE CALIFORNIA TAX-FREE INCOME TRUST
California Tax-Free Bond Fund
California Tax-Free Money Fund

T. ROWE PRICE CAPITAL APPRECIATION FUND
T. Rowe Price Capital Appreciation Fund—Advisor Class

T. ROWE PRICE CAPITAL OPPORTUNITY FUND, INC.
T. Rowe Price Capital Opportunity Fund—Advisor Class
T. Rowe Price Capital Opportunity Fund—R Class

T. ROWE PRICE CORPORATE INCOME FUND, INC.

T. ROWE PRICE DEVELOPING TECHNOLOGIES FUND, INC.

T. ROWE PRICE DIVERSIFIED MID-CAP GROWTH FUND, INC.

T. ROWE PRICE DIVERSIFIED SMALL-CAP GROWTH FUND, INC.

T. ROWE PRICE DIVIDEND GROWTH FUND, INC.

T. ROWE PRICE EQUITY INCOME FUND
T. Rowe Price Equity Income Fund—Advisor Class
T. Rowe Price Equity Income Fund—R Class

T. ROWE PRICE EQUITY SERIES, INC.
T. Rowe Price Equity Income Portfolio
T. Rowe Price Equity Income Portfolio-II
T. Rowe Price New America Growth Portfolio
T. Rowe Price Personal Strategy Balanced Portfolio
T. Rowe Price Mid-Cap Growth Portfolio
T. Rowe Price Mid-Cap Growth Portfolio-II
T. Rowe Price Blue Chip Growth Portfolio
T. Rowe Price Blue Chip Growth Portfolio-II
T. Rowe Price Equity Index 500 Portfolio
T. Rowe Price Health Sciences Portfolio
T. Rowe Price Health Sciences Portfolio-II
T. ROWE PRICE FINANCIAL SERVICES FUND, INC.

40



--------------------------------------------------------------------------------



 



T. ROWE PRICE FIXED INCOME SERIES, INC.
T. Rowe Price Limited-Term Bond Portfolio
T. Rowe Price Prime Reserve Portfolio

T. ROWE PRICE GLOBAL TECHNOLOGY FUND, INC.

T. ROWE PRICE GNMA FUND

T. ROWE PRICE GROWTH & INCOME FUND, INC.

T. ROWE PRICE GROWTH STOCK FUND, INC.
T. Rowe Price Growth Stock Fund—Advisor Class
T. Rowe Price Growth Stock Fund—R Class

T. ROWE PRICE HEALTH SCIENCES FUND, INC.

T. ROWE PRICE HIGH YIELD FUND, INC.
T. Rowe Price High Yield Fund—Advisor Class

T. ROWE PRICE INFLATION PROTECTED BOND FUND, INC.

T. ROWE PRICE INDEX TRUST, INC.
T. Rowe Price Equity Index 500 Fund
T. Rowe Price Extended Equity Market Index Fund
T. Rowe Price Total Equity Market Index Fund

T. ROWE PRICE INSTITUTIONAL EQUITY FUNDS, INC.
T. Rowe Price Institutional Large-Cap Growth Fund
T. Rowe Price Institutional Large-Cap Core Growth Fund
T. Rowe Price Institutional Large-Cap Value Fund
T. Rowe Price Institutional Mid-Cap Equity Growth Fund
T. Rowe Price Institutional Small-Cap Stock Fund

T. ROWE PRICE INSTITUTIONAL INCOME FUNDS, INC.
T. Rowe Price Institutional High Yield Fund
T. Rowe Price Institutional Core Plus Fund

T. ROWE PRICE INSTITUTIONAL INTERNATIONAL FUNDS, INC.
T. Rowe Price Institutional Foreign Equity Fund
T. Rowe Price Institutional Emerging Markets Equity Fund

T. ROWE PRICE INTERNATIONAL FUNDS, INC.
T. Rowe Price International Stock Fund
T. Rowe Price International Discovery Fund
T. Rowe Price European Stock Fund
T. Rowe Price New Asia Fund
T. Rowe Price Japan Fund
T. Rowe Price Latin America Fund

41



--------------------------------------------------------------------------------



 



T. Rowe Price Emerging Markets Stock Fund
T. Rowe Price Global Stock Fund
T. Rowe Price International Growth & Income Fund
T. Rowe Price International Growth & Income Fund— Advisor Class
T. Rowe Price International Growth & Income Fund—R Class
T. Rowe Price International Stock Fund—Advisor Class
T. Rowe Price International Stock Fund—R Class
T. Rowe Price Emerging Europe & Mediterranean Fund
T. Rowe Price International Bond Fund
T. Rowe Price International Bond Fund—Advisor Class
T. Rowe Price Emerging Markets Bond Fund

T. ROWE PRICE INTERNATIONAL INDEX FUND, INC.
T. Rowe Price International Equity Index Fund

T. ROWE PRICE INTERNATIONAL SERIES, INC.
T. Rowe Price International Stock Portfolio

T. ROWE PRICE MEDIA & TELECOMMUNICATIONS FUND, INC.

T. ROWE PRICE MID-CAP GROWTH FUND, INC.
T. Rowe Price Mid-Cap Growth Fund—Advisor Class
T. Rowe Price Mid-Cap Growth Fund—R Class

T. ROWE PRICE MID-CAP VALUE FUND, INC.
T. Rowe Price Mid-Cap Value Fund—Advisor Class
T. Rowe Price Mid-Cap Value Fund—R Class

T. ROWE PRICE NEW AMERICA GROWTH FUND

T. ROWE PRICE NEW ERA FUND, INC.

T. ROWE PRICE NEW HORIZONS FUND, INC.

T. ROWE PRICE NEW INCOME FUND, INC.
T. Rowe Price New Income Fund—Advisor Class
T. Rowe Price New Income Fund—R Class

T. ROWE PRICE PERSONAL STRATEGY FUNDS, INC.
T. Rowe Price Personal Strategy Balanced Fund
T. Rowe Price Personal Strategy Growth Fund
T. Rowe Price Personal Strategy Income Fund

T. ROWE PRICE PRIME RESERVE FUND, INC.

T. ROWE PRICE REAL ESTATE FUND, INC.
T. Rowe Price Real Estate Fund—Advisor Class

42



--------------------------------------------------------------------------------



 



T. ROWE PRICE RESERVE INVESTMENT FUNDS, INC.
T. Rowe Price Reserve Investment Fund
T. Rowe Price Government Reserve Investment Fund

T. ROWE PRICE RETIREMENT FUNDS, INC.
T. Rowe Price Retirement 2010 Fund
T. Rowe Price Retirement 2010 Fund—Advisor Class
T. Rowe Price Retirement 2010 Fund—R Class
T. Rowe Price Retirement 2020 Fund
T. Rowe Price Retirement 2020 Fund—Advisor Class
T. Rowe Price Retirement 2020 Fund—R Class
T. Rowe Price Retirement 2030 Fund
T. Rowe Price Retirement 2030 Fund—Advisor Class
T. Rowe Price Retirement 2030 Fund—R Class
T. Rowe Price Retirement 2040 Fund
T. Rowe Price Retirement 2040 Fund—Advisor Class
T. Rowe Price Retirement 2040 Fund—R Class
T. Rowe Price Retirement Income Fund
T. Rowe Price Retirement Income Fund—Advisor Class
T. Rowe Price Retirement Income Fund—R Class
T. Rowe Price Retirement 2005 Fund
T. Rowe Price Retirement 2015 Fund
T. Rowe Price Retirement 2025 Fund
T. Rowe Price Retirement 2035 Fund

T. ROWE PRICE SCIENCE & TECHNOLOGY FUND, INC.
T. Rowe Price Science & Technology Fund—Advisor Class

T. ROWE PRICE SHORT-TERM BOND FUND, INC.
T. Rowe Price Short-Term Bond Fund—Advisor Class

T. ROWE PRICE SMALL-CAP STOCK FUND, INC.
T. Rowe Price Small-Cap Stock Fund—Advisor Class

T. ROWE PRICE SMALL-CAP VALUE FUND, INC.
T. Rowe Price Small-Cap Value Fund—Advisor Class

T. ROWE PRICE SPECTRUM FUND, INC. Spectrum Income Fund
Spectrum Growth Fund
Spectrum International Fund

T. ROWE PRICE STATE TAX-FREE INCOME TRUST
New York Tax-Free Money Fund
New York Tax-Free Bond Fund
Maryland Tax-Free Bond Fund
Virginia Tax-Free Bond Fund

43



--------------------------------------------------------------------------------



 



New Jersey Tax-Free Bond Fund
Maryland Short-Term Tax-Free Bond Fund
Florida Intermediate Tax-Free Fund
Georgia Tax-Free Bond Fund
Maryland Tax-Free Money Fund

T. ROWE PRICE SUMMIT FUNDS, INC.
T. Rowe Price Summit Cash Reserves Fund
T. Rowe Price Summit GNMA Fund

T. ROWE PRICE SUMMIT MUNICIPAL FUNDS, INC.
T. Rowe Price Summit Municipal Money Market Fund
T. Rowe Price Summit Municipal Intermediate Fund
T. Rowe Price Summit Municipal Income Fund

T. ROWE PRICE TAX-EFFICIENT FUNDS, INC.
T. Rowe Price Tax-Efficient Balanced Fund
T. Rowe Price Tax-Efficient Growth Fund
T. Rowe Price Tax-Efficient Multi-Cap Growth Fund

T. ROWE PRICE TAX-EXEMPT MONEY FUND, INC.

T. ROWE PRICE TAX-FREE HIGH YIELD FUND, INC.

T. ROWE PRICE TAX-FREE INCOME FUND, INC.
T. Rowe Price Tax-Free Income Fund—Advisor Class

T. ROWE PRICE TAX-FREE INTERMEDIATE BOND FUND, INC.

T. ROWE PRICE TAX-FREE SHORT-INTERMEDIATE FUND, INC.

T. ROWE PRICE U.S. BOND INDEX FUND, INC.

T. ROWE PRICE U.S. TREASURY FUNDS, INC.
U.S. Treasury Intermediate Fund
U.S. Treasury Long-Term Fund
U.S. Treasury Money Fund

T. ROWE PRICE VALUE FUND, INC.
T. Rowe Price Value Fund—Advisor Class

44